Name: Commission Decision of 21 April 1977 authorizing the Kingdom of Belgium, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands not to apply Community treatment to knitted or crocheted jerseys, pullovers, slip-overs, twinsets cardigans, bed-jackets and jumpers, other than of silk, of noil or of other waste silk or of flax or ramie, falling within heading No ex 60.05 of the Common Customs Tariff, originating in the Socialist Republic of Romania and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1977-11-12

 nan